     Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 1 of 34 PageID #: 1

 'f?<~r,f;.\'1f;,'O UNITED STATES DISTRICT COURT
     f\','?i \ b 'L~\:\}"-         Eastern District of Missouri
            . s\{\C\ C   ~ '\J\0
     up. uo\s\<,c\ o
   X::,'3.~xa~\\.
De6orah Toucheshawks                                        )
Plaintiff                                                   )
                                                            )
v.                                                        ')
                                                           )             Case Number
United States of America                                   )
Acting U.S. Attorney General Matthew G. Whitaker           )
                                                            )
State of Missouri                                           )
State of Missouri Attorney General Eric Schmitt             )
                                                            )


Comes now plaintiff, Deborah Toucheshawks, and hereby requests the Court and the Clerk of
the Court to enter the following request to end abuses by the Federal and State governments and
respective agencies, to the Constitution and Bill of Rights of the United States of America. The
Constitutional violations are inter alia to our Fourth, Fifth, and the Fourteenth Amendments as
well as in violation of federal statutes inter alia Social Security Act 1935, The
Medicare/Medicaid Act 1965 and multiple federal and state antitrust laws.


The following Brief is provided with a history and Legal Arguments in support of these factual
allegations.




                                              This the_..../_ _
                                              Address:
                                              Deborah Toucheshawks
                                              11410 Moss Oak Rd
                                              Sullivan, Missouri 63080
                                              573 268 1646
     Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 2 of 34 PageID #: 2




                                                            Table of Contents
Complaint ...................................................................................................................................... 1

Table of Authorities ...................................................................................................................... 3

History ............................................................................................................................................ 5
Legal Argument ......................................................................................................... :············ .... 12
           Legal Precedent Filing Pro Se .......................................................................................... 12
           Disparate Impact ................................................................................................................ 12
           Bill of Rights - Upheld by the Supreme Court .................................................................. 13
           Fourth Amendment Violations ......................................................................................... 13
           Supreme Court Rulings: Fifth and Fourteenth Amendments ............................................ 14
           Due Process ...................................................................................................................... 15
           Obergefell v. Hodges, 576 U.S. No. 14-556 (2014) ........................................................ 16 _
           To Live Life without Governmental Interference ............................................................ 17
           Workable & Within Constitutional Rights ....................................................................... 17
           Skidmore deference ........................................................................................................... 17
           Genocide.Defined .............................................................................................................. 18
           Glucksberg dicta ................................................................................................................ 18
           Exhausting all Administrative Procedures for Redress of Grievances .............................. 20
           What is the source of CDC's science? .............................................................................. 22
           Dr. Richard "Red" Lawhern ............................................................................................. 22
            American Medical Association ......................................................................................... 25
Requested Actions of the Court ................................................................................................. 26
Certificate of Service .................................................................................................................. 29
Research Citations ..................................................................................................................... 30




                                                                                                                                   Page 2of34
Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 3 of 34 PageID #: 3




                                  Table of Authorities

1. Social Security Act, 1935

2. Medicare/Medicaid Act, 1965

3. U.S. Code, Title 42, Chapter 7, Subparagraph XVII, § 1395 - Prohibition against Federal

     Interference.

4. Linder v. United States, Page 268 U.S. 18. (1925)

5. Johnson v. City of Shelby, Miss., 743 F.3d 59, 62 (5th Cir. 2013). Bell Atlantic Corp. v.

     Twombly (2007). Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

6. Title VII of the United States Civil Rights Act ·

7. Am. Broad. Cos., Inc. v. Wells, 669 F. Supp. 2d 483, 489 (D.N.J. 2009)

8. Elrod v. Burns, 427 U.S. 347, 373 (1976)

9.   Citizens United for Free Speech II v. Long Beach Twp. Bd. of Comm'rs, 802 F. Supp.

     1223, 1237 (D.N.J. 1992))

10. Fourth Amendment

11. Katz v. United States, 389 U.S. 347 (1967)

12. VA Mission Act 2018

13. United States v. Ziegler. 474 F.3d 1184 (9th Cir., January 30, 2007)

14. Oregon Prescription Drug Monitoring Program v. United States Drug Enforcement

     Administration, Case No. 3: 12-cv-02023-HA, D. Oregon (February 11, 2014)

15. Fifth Amendment

16. Fourteenth ·Amendment

17. Casey, 505 U.S. at 851 Roe v. Wade, 410 U.S. 113 (1973)

 18. Roe v. Wade, 410 U.S. 113 (1973)



                                                                                 Page 3of34
·?
     Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 4 of 34 PageID #: 4




     19. Mugler v. Kansas, 123 U.S. 623, 660-661 (1887)

     20. Daniels v. Williams, 474 U.S. 327, 331 (1986)

     21. Whitney v. California, 274 U.S. 357, 373 (1927)

     22. Poe v. Ullman, 367 U.S. 497, 541 (1961)

     23. The Due Process Clause

     24. Loving v. Virginia, 388 U.S. 1, 12 (1967)

     25. Turner v. Safley, 482 U.S. 78, 94-99 (1987)

     26. Carey v. Population Services International, 431 U.S. 678, 684-686 (1977)

     27. Griswold v. Connecticut, 381 U.S. 479, 481-482 (1965) ·

     28. Pierce v. Society of Sisters, 268 U.S. 510, 534-535 (1925)

     29. Meyer v. Nebraska, 262 U.S. 390, 399-403 (1923)

     30. Obergefell v. Hodges, 576 U.S. No. 14-556 (2014)

     31. Eisenstadt v. Baird, 405 U. S. 438, 453

     32. Griswold v. Connecticut, 381 U.S. 479, 484-486

     33. Garcia v. San Antonio Metropolitan Transit Authority, 469 U.S. 528, 546 (1985)

     34. Skidmore v. Swift & Co., 323 U.S. 134 (1944)

     35. United States v. Mead Corp., 533 U.S. 218 (2001)

     36. The Proxmire Act, 18 U.S.C. § 1091

     37. Kiobel v. Royal Dutch Petroleum Co., 621F.3d111, 173 (2d Cir. 2010)

     38. Washington v. Glucksberg, 521 U.S. 702 (1997)




                                                                                    Page 4of34
   Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 5 of 34 PageID #: 5




                                              History

       We the people are guaranteed certain inalienable rights which are protected by our

Constitution. Among these rights are the ability to make autonomous decisions regarding our

health in the pursuit of life, liberty, and happiness. This statement is not to say the government

must pay for our healthcare except as mandated by the Social Security Act, 1935, and the

Medicare/Medicaid Act, 1965. These two Acts should be the full extent of having government

involved in healthcare as is clearly indicated by the provision included in both:

       Nothing in this subchapter shall be construed to authorize any Federal officer or

       employee to exercise any supervision or control over the practice ·of medicine or the

       manner in which medical services are provided, or over the selection, tenure, or

       compensation of any officer or employees of any institution agency, or person providing

       health services to exercise any supervision or control over the administration or operation

       of any such institution agency or person. U.S. Code, Title 42, Chapter 7, Subparagraph

       XVII, § 1395 - Prohibition against Federal Interference.

       Justice James Clark McReynolds made it clear by establishing a legal precedent when he

wrote: "Obviously, direct control of medical practice in the states is beyond the power of the

federal government." Linder v. United States, Page 268 U.S. 18. (1925).

        Therefore the recent attacks on "opioid" based medications make no sense. Government

officials typically must rely on "expert" testimony as they have little to no medical training. The

lack of medical education is apparent when it comes politicians attempting to establish policies

ignoring the proper treatment of Chronic Pain Syndrome (ICD-10 code G89 .4 ) or Intractable

Pain Disease, injuries or diseases which currently have no medical cures. (I)




                                                                                        Page 5of34
   Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 6 of 34 PageID #: 6




       March 2008, during the I 10th Congress, the Senate Subcommittee on Crime & Drugs

Hearing, Chaired by Senator Joe Biden Jr. (D-DE), received written testimony from Dr. Alex

Deluca, F ASAM, MPH, regarding the "Gen Rx: Abuse of Prescription and OTC Drugs. "(2) His

testimony, Why Untreated Chronic Pain is a Medical Emergency, went into great detail

explaining how undertreated or untreated pain is a "universal complicator." Unrelieved pain

worsens all co-existing medical or psychiatric problems through the stress mechanisms (leading

to chronic cardiovascular stress, hyperglycemia which both predisposes to and worsens diabetes,

splanchnic vasoconstriction leading to impaired digestive function and potentially to catastrophic

consequences such as mesenteric insufficiency). Consequences of untreated and inadequately-

treated pain are often profound decrements in family and occupational functioning and iatrogenic

morbidity consequent to the very common misidentification of pain patients as drug seekers. Dr.

DeLuca went on to predict if undertreated or denied pain medications, suicides in this population

would increase to twice the national average. C3)

       The following year, September 2009, researchers, Torrance N, Elliott AM, Lee AJ, Smith

BH, the National Institute of Health published the report: Severe chronic pain is associated with

increased 10 year mortality. A cohort record linkage study. Their research determined the death

risk from poorly controlled moderate to severe chronic pain is 68% greater than for individuals

suffering from cardiovascular disease. Additionally, the risk of death within this population is

49% greater than all other causes combined. C4)

       The National Institute of Health and the Department of Veterans Affairs confirmed in

2010 the seriousness of injuries or diseases with no current medical cure with a report utilizing

medical records and survey answers from veterans. This data from the 1999 Large Health Survey

of Veterans was designed to determine the impact of veterans experiencing various levels of



                                                                                       Page 6of34
   Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 7 of 34 PageID #: 7




pain. Unsurprisingly, the resulting data demonstrated veterans with severe pain were more likely

to die by suicide than patients experiencing none, mild, or moderate pain.CS) By 2015, the deaths

of veterans from the Department of Veterans Affairs policies to deny all legitimate pain

medications was even more pronounced with the following results. C6)

       Department of Veterans Affairs (VA) conducted analyses of national data that have found

       the following:

               1. In fiscal year 2013, patients prescribed less than 90 morphine equivalent daily

                  dose accounted for 95.8% of the sample and 85.7% of overdose/suicide-

                  related deaths.

               2. In two sets of fiscal years -          2010-2011 and 2013-2014 -          opioid

                   discontinuation was not associated with overdose mortality but was associated

                   with increased suicide mortality.

       With the evidence piling up, members of Congress began to recognize something was

sketchy with the Centers for Disease Control (CDC) proposed draft guidelines in 2015. Before

the CDC's publication, March 2016, the honorable Jason Chaffetz (R-UT), Chair of Committee

on Oversight & Government Reform, wrote to the CDC director, Tom Frieden, MD.C7)CS)C9) In the

letter dated December 18, 2015, Congress requested information about the process of drafting

these guidelines and the names of those individuals involved in providing the recommendations.

In this letter, Mr. Chaffetz acknowledges the proposed guidelines would be insufficient to treat

those suffering from chronic pain by recognizing the American Cancer Society Network and

other national organizations reservations.

       Christopher W. Hansen, President, American Cancer Society Network, wrote on October

        1, 2015, "we cannot endorse the proposed guidelines in any way and suggest suspending



                                                                                      Page 7of34
                                   -----   ------   -··   -·-   -· --·-   ---------------·-----~---------
                                                                                                            -------~   -- -   ----------·------   ---~--   --·--·

  Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 8 of 34 PageID #: 8




       the process until methodological flaws are corrected and more evidence is available to

       support prescribing recommendations.

       Congress was not the only Federal agency objecting to the CDC's proposed guidelines.

The Food and Drug Administration, Sharon Hertz, director of the FD A's Division of Anesthesia,

Analgesia and Addiction Products, stated the evidence cited to support the guidelines was "low

to very low and that's a problem." Additionally, this agency which normally plays a lead role in

setting guidelines for prescription drugs the FDA "did have an opportunity to look at the product

and comment," but otherwise was not involved in its development according to Ms. Hertz.CS)

       The FDA, however, was not the only Federal Agency to express concerns. "This is a

ridiculous recommendation from my perspective. Very low quality of evidence, yet a strong

recommendation. How do you possibly do that?" asked Richard Ricciardi, Ph.D., of the Agency

for Healthcare Research and Quality. I would be remiss and I'm certain so would many of my

government colleagues if I didn't go back to my director and say there's a report coming out of

the CDC that has very low quality of evidence and there's a strong recommendation. That's an

embarrassment to the government. "( 8)

       Despite the fact the CDC guidelines were not completed or published, President Barrack

Obama signed into law the "Consolidated Appropriation Act of 2016" which forced the

Department of Veterans Affairs to adopt it as official policy when VA doctors treat veterans

suffering from chronic pain.(JO)(ll) With federal agencies and the public expressing outrage for

the "low to very low evidence" based guidelines, Congressional leaders coerced medical

professionals within the VA medical system to abandon his/her Hippocratic Oath by adopting

and publishing nationwide February 2017, the VA/DoD Clinical Practice Guideline for Opioid

Therapy for Chronic Pain, 2016, Version 3.o.Cl2)



                                                                                                                  Page 8of34
    Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 9 of 34 PageID #: 9




        What many do not realize, is President Donald Trump signed into law June 6, 2018, the

VA Mission Act which forces civilian doctors to abide by the same deadly policies without any

·provisions protecting civilian patients. Section 131 directs civilian doctors specifically to adhere

by the VA/DoD Clinical Practice Guideline for Opioid Therapy for Chronic Pain, 2016, Version

3.0 or face financial sanctions for failure to comply.0 2)0 3)

        Since the publication of the CDC guidelines, the Federal governments and its entities

 (inter alia CDC, DEA, FDA, HHA, VA) have implemented a series of policies and legislative

 acts, besides being illegal, are in direct violation of the Fifth Amendment. Specifically: no person

 shall "be deprived of life, liberty, or property, without due process of law."

        Additionally, with the publication of the CDC guidelines, Federal policies and legislative

 acts, numerous state governments and their entities (medical boards, licensing boards, law

 enforcement agencies, et cetera) have implemented policies and legislative acts in direct

 violation of the Fourteenth Amendment. Specifically: "No state shall make or enforce any law

 which shall abridge the privileges or immunities of citizens of the United States; nor shall any

 state deprive any person of life, liberty, or property, without due process of law; nor deny to any

 person within its jurisdiction the equal protection of the laws."

         These states include but are not limited to the following: Alaska, Arizona, Colorado,

         Connecticut, Delaware, Florida, Hawaii, Indiana, Iowa, Kentucky, Louisiana, Maine,

         Maryland; Massachusetts, Michigan, Minnesota, Missouri, Nebraska, Nevada, New

         Hampshire, New Jersey, New Mexico, New York, North Carolina, Ohio, Oklahoma,

         Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Utah, Vermont,

         Virginia, Washington, and West Virginia.CI 4 )



                                                                                          Page 9of34
  Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 10 of 34 PageID #: 10




         At present forty-nine states have prescription monitoring program laws. In forty-eight of

the states, law enforcement agencies and/or judicial authorities are specifically allowed access to

privileged medical information contained in the prescription monitoring program database. Only

Nebraska recognizes the importance of our Fourth Amendment rights protecting our right to be

secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures. 0 4)

         The VA's National Suicide Data Report, June 18, 2018, indicates suicide rates increased

for both Veterans and non-Veterans, underscoring the fact that suicide is a national public health

concern that affects people everywhere.OS)(l 6) These numbers have continued to rise within the

veterans' population since the VA began denying legitimate pain medications in St. Cloud, Fargo

and Minneapolis, Minnesota in 2012.< 17) This report once again confirms the 2008 Senate

testimony by Dr. Alex DeLuca: "suicides will increase to 2x the national average among Chronic

Pain Patients being limited or denied pain medications."<3)

         The CDC released "Suicide rising across the US: More than a mental health concern,"

June 2018. This report reveals suicide rates have increased by 30% nationwide with over 54% of

the people resorting to this final drastic measure had no history Qf mental health issues. (l S) These

unnecessary deaths confirm the NIH report indicating individuals with undertreated or untreated

pain conditions has a 68 % greater chance of death than a person suffering from cardiovascular

disease. Also supporting these acts of desperation need not have occurred is the 2010 report by

the NIH and the VA stating: "the resulting data demonstrated veterans with severe pain were

more likely to die by suicide than patients experiencing none, mild, or moderate pain."C4)CS)

         This information has been available for years before the publications of the CDC

guidelines, the V A/DoD Clinical Practice Guideline for Opioid Therapy for Chronic Pain, 2016,



                                                                                        Page 10of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 11 of 34 PageID #: 11




Version 3.0, and the numerous federal and state policies and laws implemented since. These

policies represent a "Clear and Present Danger" to the American people and our Constitution

guaranteeing all Americans that no person shall "be deprived of life, liberty, or property, without

due process of law."




                                                                                      Page 11of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 12 of 34 PageID #: 12




                                           Legal Argument
Legal Precedent Filing Pro Se

In Supreme Court decision Johnson v. City of Shelby the Court makes it clear neither

Twombly nor Iqbal nor the federal pleading rules, require "pro se" plaintiffs to set forth the legal

theory supporting the asserted claim for relief. Johnson v. City of Shelby, Miss., 743 F.3d 59, 62

(5th Cir. 2013). Bell Atlantic Corp. v. Twombly (2007). Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

Disparate Impact

          If these laws and policies have not been a planned attack againts Americans and veterans

with Chronic Pain Disease or Intractable Pain Disease, the policies from a falsified crisis remain

a Death Sentence for far too many. These policies illustrate the definition of a Disparate

Impact;

                 "Title VII of the United States Civil Rights Act Disparate treatment is one kind of

                 unlawful discrimination meaning unequal behavior toward someone because of a

                 protected characteristic (e.g., race, gender or disability)."

These protected classes of people are collateral damage. We are caught up in the wide net the

government has cast to combat what they call the opioid epidemic. We are being treated like

addicts when in reality we are not; although we did not choose a life of constant pain, but this is

who we are now: fighting for our right to live. Unintentional discrimination at first has now

become Disparate Action, intentional discrimination. These government agencies now know

about the legitimate chronic pain community being adversely affected; yet they persist with these

deadly policies and propaganda destroying any chance for a quality of life promised by our

Constitution.




                                                                                       Page 12of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 13 of 34 PageID #: 13




Bill of Rights - Upheld by the Supreme Court

       In a similar fashion, the courts have upheld "[t]he loss of First Amendment freedoms, for

even minimal periods of time, unquestionably constitutes irreparable injury;" violations to any of

the our Constitutional Rights constitutes irreparable injury to the United States of America and

for future generations of our children. Am. Broad. Cos., Inc. v. Wells, 669 F. Supp. 2d 483, 489

(D.N.J. 2009) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976); see also Citizens United for

Free Speech II v. Long Beach Twp. Bd. of Comm' rs, 802 F. Supp. 1223, 1237 (D.N.J. 1992)).

Fourth Amendment Violations

       In particular many of these policies target an individual's right to privacy, which the

courts have upheld in numerous cases with statements such as; "searches conducted outside the

judicial process, without prior approval by judge or magistrate, are per se [implicitly]

unreasonable under the Fourth Amendment" Katz v. United States, 389 U.S. 347 (1967). With

policies and laws creating prescription drug monitoring programs (PDMP) Americans no longer

have a reasonable expectation of privacy for our health records.

       Recent developments allow for government's invasion of privacy to extend into the

civilian world (against both veterans and civilians) as medical providers are threatened and

coerced into compliance to provide sensitive data. The law signed by President Trump, June

2018, is named, The VA Mission Act 2018 and Section 131; " ... would also require VA to

implement a process to make certain that community care providers have access to available and

relevant medical history of the patient, including a list of all medication prescribed to the veteran

as known by VA. This section would require contracted providers submit medical records of any

care or services furnished, including records of any prescriptions for opioids, to VA in a

timeframe and format specified by VA. VA would be responsible for the recording of those



                                                                                       Page 13of34
   Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 14 of 34 PageID #: 14




 prescriptions in the electronic health record and enable other monitoring of the prescription as

 outlined in the Opioid Safety Initiative ... If VA determines that a community provider is not

 complying with the Opioid Safety Initiative, VA is authorized to refuse authorization of care

 by such provider and direct their removal from the community care network."

        At what point is a patient's expectation for privacy diminished beyond "irreparable harm"

 as the Fourth Amendment "guard[s] against searches and seizures of items or places in which a

, person has a reasonable expectation of privacy," United States v. Ziegler. 474 F.3d 1184 (9th

 Cir., January 30, 2007). As was stated recently: "[b]y revi~wing doctors' prescribing information,

 the DEA [and other state & federal agencies] inserts itself into a decision that should ordinarily

 be left to the doctor and his or her patient," Oregon Prescription Drug Monitoring Program v.

 United States Drug Enforcement Administration, Case No. 3: 12-cv-02023-HA, D. Oregon

 (February 11, 2014).

 Supreme Court Rulings: Fifth and Fourteenth Amendments

       "Avoiding intolerable pain and the indignity of living one's final days incapacitated and in

       agony is certainly ... involving the most intimate and personal choices a person may make

       in a lifetime, choices central to personal dignity and autonomy, are central to the liberty

       protected by the Fourteenth Amendment. At the heart of liberty is the right to define one's

       own concept of existence, of meaning, of the universe, and of the mystery of human life.

       Beliefs about these matters could not define the attributes of personhood were they formed

       under compulsion of the State." Casey, 505 U.S. at 851.

       "After considering the fundamental constitutional questions resolved by Roe, principles of

       institutional integrity, and the rule of stare decisis, we are led to conclude this: the essential




                                                                                           Page 14of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 15 of 34 PageID #: 15




    holding of Roe v. Wade should be retained and once again reaffirmed." Casey, 505 U.S. at

    851 Roe v. Wade, 410 U.S. 113 (1973).

    "Constitutional protection of the woman's decision to terminate her pregnancy derives from

    the Due Process Clause of the Fourteenth Amendment. It declares that no State shall

    "deprive any person of life, liberty, or property, without due process of law." The

    controlling word in the case before us is "liberty." Although a literal reading of the Clause

    might suggest that it governs only the procedures by which a State may deprive persons of

    liberty, for at least 105   y~ars,   at least since Mugler v. Kansas, 123 U.S. 623, 660-661

    (1887), the Clause has been understood to contain a substantive component as well, one

    "barring certain government actions regardless of the fairness of the procedures used to

    implement them." Daniels v. Williams, 474 U.S. 327, 331 (1986).

    As Justice Brandeis (joined by Justice Holmes) observed; "[d]espite arguments to the

    contrary which had seemed to me persuasive, it is settled that the due process clause of

    the Fourteenth Amendment applies to matters of substantive law as well as to matters of

    procedure. Thus all fundamental rights comprised within the term liberty are protected by

    the Federal Constitution from invasion by the States." Whitney v. California, 274 U.S. 357,

    373 (1927) (Brandeis, J., concurring). "[T]he guaranties of due process, though having their

    roots in Magna Carta's 'per legem terrae' and considered as procedural safeguards 'against

    executive usurpation and tyranny,' have in this country 'become bulwarks also against

    arbitrary legislation."' Poe v. Ullman, 367 U.S. 497, 541 (1961)

Due Process

    The Due Process Clause " ... is a promise of the Constitution that there is a realm of

    personal liberty which the government may not enter. We have vindicated this principle



                                                                                        Page 15of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 16 of 34 PageID #: 16




     before. Marriage is mentioned nowhere in the Bill of Rights and interracial marriage was

     illegal in most States in the 19th century, but the Court was no doubt correct in finding it to

     be an aspect of liberty protected against state interference by the substantive component of

     the Due Process Clause in Loving v. Virginia, 388 U.S. 1, 12 (1967) (relying, in an opinion

     for eight Justices, on the Due Process Clause). Similar examples may be found

     in Turner v. Safley, 482 U.S. 78, 94-99 (1987); in Carey v. Population Services

     International,431 U.S. 678, 684-686 (1977); in Griswold v. Connecticut, 381 U.S.

     479, 481-482 (1965), as well as in the separate opinions of a majority of the Members of

     the Court in that case, id., at 486-488 (Goldberg J., joined by Warren, C. J., and Brennan,

     J., concurring) (expressly relying on due process), id., at 500-502 (Harlan, J., concurring in

     judgment) (same), id., at 502-507 (White, J., concurring in judgment) (same);

     in Pierce v. Society of Sisters, 268 U.S. 510, 534-535 (1925); and

     in Meyer v. Nebraska, 262 U.S. 390, 399-403 (1923).

           Roe v. Wade, however, may be seen not only as an exemplar of Griswold liberty but

     as a rule (whether or not mistaken) of personal autonomy and bodily integrity, with

     doctrinal affinity to cases recognizing limits on governmental power to mandate medical

     treatment or to bar its rejection." Casey, 505 U.S. at 851.

Obergefell v. Hodges, 576 U.S. No. 14-556 (2014) "(1) The fundamental liberties protected by

the Fourteenth Amendment's Due Process Clause extend to certain personal choices central to

individual dignity and autonomy, including intimate choices defining personal identity and

beliefs. See, e.g., Eisenstadt v. Baird, 405 U.S. 438, 453; Griswold v. Connecticut, 381 U.S.

479, 484-486. Courts must exercise reasoned judgment in identifying interests of the person so




                                                                                      Page 16of34
  Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 17 of 34 PageID #: 17




fundamental that the State must accord them its respect. History and tradition guide and

discipline the inquiry but do not set its outer boundaries."

To Live Life without Governmental Interference

       "The ability to participate equally in the economic and social life of the Nation has been

facilitated by each individual's ability to control their lives." See, e.g., R. Petchesky, Abortion

and Woman's Choice 109, 133, n. 7 (rev. ed. 1990).

Workable & Within Constitutional Rights

       The request for an Injunction against Federal and State government and entities therein

(CDC, DEA, FDA, etc.) are in no sense proven "unworkable," see Garcia v. San Antonio

Metropolitan Transit Authority, 469 U.S. 528, 546 (1985), representing as it does a simple

limitation beyond which a state law is unenforceable and the required determinations fall within

judicial competence.

Skidmore deference

        The CDC guidelines do not carry the force of law. Therefore, the guidelines published by

the Centers for Disease Control are not binding as the basis for any state and/or federal statute

requiring enforcement by any state and/or federal agency IE: the Drug Enforcement Agency,

targeting doctors in the treatment of nonmalignant pain (Chronic Pain Conditions which

currently have no known medical cure). Nor do the CDC guidelines carry the force of law or

have any scientific bearing to be applied and/or enforced by any entity or medical provider

within the Department of Veterans. Skidmore v. Swift & Co., 323 U.S. 134 (1944)

        United States v. Mead Corp., 533 U.S. 218 (2001) explicitly reaffirms Skidmore and

reiterates deference to agency interpretations that do not have statutory authority resulting from a




                                                                                        Page 17of34
  Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 18 of 34 PageID #: 18




rule-making process as long as the process establishes "the agency's care, its consistency,

formality, and relative expertness, and to the persuasiveness of the agency's position."

Genocide Defined

       The very essence of these policies, especially the limitations placed on accessibility of

legitimate pain medications by insurance companies and new regulations within the

Medicare/Medicaid covered medications, targets the weakest among our population. Those at

greatest risk include: the elderly, cancer patients, the disabled, veterans, minorities, and the lower

socioeconomic groups unable to secure high priced doctors or insurance policies enjoyed by the

elitists and politicians making these laws and policies.

       The Proxmire Act, 18 U.S.C. § 1091 is very clear on the subject:

        "Whoever, whether in time of peace or in time of war and with the specific intent to

destroy, in whole or in substantial part, a national, ethnic, racial, or religious group as such ...

        1. kills members of that group;

        2. causes serious bodily injury to members of that group;

        3. causes the permanent impairment of the mental faculties of members of the group

            through drugs, torture, or similar techniques;

        4. subjects the group to conditions of life that are intended to cause the physical

            destruction of the group in whole or in part."

Kiobel v. Royal Dutch Petroleum Co., 621F.3d111, 173 (2d Cir. 2010)

Glucksberg dicta

        Supreme Court Justices O'Connor, Ginsburg, Breyer, Stevens, and Souter stated clearly

that patients have a right to pain relief and that state laws should not inhibit access to palliative




                                                                                          Page 18of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 19 of 34 PageID #: 19




care. They based the right in the "inherent dignity of the person." Washington v. Glucksberg,

521 U.S. 702 (1997)

       Justice Breyer uttered the key phrase that is relevant for our current set of circumstances

wherein state and federal laws and regulations are restricting physician and patient access to

opioids. "Were the legal circumstances different - for example, were state law to prevent the

provision of palliative care, including the administration of drugs as needed to avoid pain at the

end of life-then the law's impact upon serious and otherwise unavoidable physical pain

(accompanying death) would be more directly at issue." Therefore the restrictions are de

facto (because physicians are ·afraid to prescribe for any number of reasons, from fear of

prosecution to lack of adequate education) and de jure (the direct result of new laws and

regulations).

       Justice Breyer's separate opinion also stated that a strong argument could be made for the

existence of a "constitutional right to die with dignity" which "at its core" would involve

"personal control over the manner of death, professional medical assistance, and the avoidance

of unnecessary and severe physical suffering." Moreover, "were state law to prevent the

provision of palliative care, including the administration of drugs as needed to avoid pain on the

end of life - then the law's impact upon serious and otherwise avoidable physical pain

(accompanying death) would be more directly at issue." Does this statement not make more

sense for those individuals desiring to continue living life with family and friends, giving back to

his/her communities, to be provided medications necessary to avoid pain or at least minimize the

effects of uncontrolled pain from diseases and injuries with no medical cure?

        "No rational argument can be made to justify limiting the right to avoid "unnecessary and

severe physical suffering" only during the last moments, days, or weeks of life. If beneficiaries



                                                                                      Page 19of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 20 of 34 PageID #: 20




of this right to palliative care have a core interest in dying with dignity, surely they also have a

core interest in living with dignity until they actually die. Lawyers who would oppose such an

argument would have to prove that physicians can pinpoint the exact moment "dying" begins, in

order to start the clock on when pain medication would become legally available."

       Justice Breyer' s words "infringe directly upon ... the core interest of dying with dignity,"

which involves "medical assistance, and the avoidance of unnecessary and severe physical

suffering." "Avoiding intolerable pain and the indignity ofliving one's final days incapacitated

and in agony is certainly "at the heart of [the] liberty ... to define one's own concept of

existence, of meaning, of the universe, and of the mystery of human life." (Casey, 505 U.S. at ·

851.) (Revisiting the constitutional right to Palliative Care. Katherine Irene Pettus, Ph.D. Pain

Policy & Palliative Care. May 10, 2012)

Exhausting all Administrative Procedures for Redress of Grievances

        State and Federal Government attorneys first line of defense in getting this complaint

dismissed will most assuredly be a claim and numerous legal precedents indicating the plaintiffs

have not exhausted all Administrative Procedures for Redress of Grievances.

        Over the past several years, the same as Congressman Jason Chaffetz (R-UT)(7),

numerous groups and individuals have completed the limited "open comments" periods provided

by the CDC, the Food & Drug Administration (FDA), the Department of Health and Human

Services (HHS) to name but a few. Even with all the comments and presentations depicting

factual data to the harm being done to over 111 million Americans with Chronic Pain or

Intractable Pain Disease (25 million with injuries or disease with no current medical cure), the

HHS declared in 2017, the opioid crisis as a "public health emergency" complete with graphics




                                                                                         Page 20of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 21 of 34 PageID #: 21




and a "5-Point Strategy to Combat the Opioid Crisis."CI 9) https://www.hhs.gov/opioids/about-the-

epidemic/index.html

       The data provided in the graph on the HHS page is highly misleading to the point of

being falsified to create panic among the public with little or no medical or addiction training.

        Besides these numbers not actually adding up, the CDC admitted in 2016 (again in 2017

& 2018) the number of deaths related to opioids were inflated primarily but not exclusively due

to polypharmacy deaths being counted two or more times.c 2o)c 21 )C 22)c 23 ) IE: An autopsy report

indicates heroin, alcohol and cocaine in the body. This would be reported as three separate

opioid related deaths for one autopsy. One of the sources cited in the HHS claims is the National

Center for 2016 Health Statistics (NCHS) however the HHS Claims are in direct conflict with

the 2016, NCHS' report written by Margret Warner, Ph.D.: "Drugs Most Frequently Involved in

Drug Overdose Deaths: United States, 2010-2014."(24) The report was quietly provided to

members of Congress in December 2016 showing that illegal drugs like heroin, cocaine and

fentanyl are responsible for more drug overdose deaths in the United States than opioid pain

medication after their original report to Congress earlier in the month indicating the need for the

proposed guidelines. c24)

        One study, which covered overdoses from 2010 to 2014, by the CDC and FDA found that

many "overdose" deaths involved multiple drugs or alcohol. Over three-quarters of the deaths

involving oxycodone and hydrocodone, for example, involved other substances such as cocaine

and methamphetamines. Alcohol was involved in 15 percent of all drug overdoses.

        Another major fallacy in the reporting of deaths related to synthetic opioids; these

 agencies attempt to minimize the number of deaths from the synthetic opioid, methadone (4,545

 methadone related deaths 2011-2016 behind heroin 4,571 & cocaine 5,070- both illegal



                                                                                           Page 21of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 22 of 34 PageID #: 22




drugs).C25 )C 26 )C 27 ) Meanwhile these laws and policies continue to allocate billions in providing

methadone and the latest diverted prescribed drug with a 66% failure rate: the synthetic opioid

Suboxone.c2s) All of this to fix the non-existent opioid crisis while denying millions of veterans

and Americans legitimate pain medications for Chronic Pain Disease and Intractable Pain

Disease.

What is the source of CDC's science?

       The problems within the CDC have been apparent for many years prior to the release of

the now "infamous" guidelines. Scientists, with multiple doctorates have complained for years

"[t]here are now so many bureaucrats and midlevel managers who control "the Message" at CDC

in Atlanta who are making decisions on subjects way out of their sphere of knowledge." With

individuals operating out of his/her depth of training and experience begs to question: who is

providing the CDC its message? Unfortunately, the same scientists who have been ignored know·

exactly why true and factual research is failing to reach the people. "We have been told that CDC

is responding to HHS, and HHS is responding to the White House .. .it all sounds as if politics is

trumping the science."C29) Specific recommendations from this report include but have been

ignored by all governmental agencies and politicians include: "The CDC should work to align

agency practices with its solid scientific integrity policy."c3o)

Dr. Richard "Red" Lawhern

        Richard "Red" Lawhem Ph.D. has long been an advocate for Chronic Pain Patients

speaking out to the harms associated with the misapplication of the guidelines. One of his latest

efforts at addressing grievances from millions of Americans occurred September 25, 2018, at the

HHS Inter Agency Task Force for Best Practices in Pain Management.c3 1) His testimony can be

viewed online at: https://youtu.be/KnlWoRlrCKc



                                                                                           Page 22of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 23 of 34 PageID #: 23




       Dr. Lawhern's dedication in educating elected officials, through an incalculable number

of hours poring over reams of research, undoubtedly makes him one of the most highly admired

advocates for patients. Even so, Dr. Lawhern and others have been unsuccessful in obtaining

any response on the merits of their petitions from the CDC, FDA, NIDA and HHS/CMS. Dr.

Lawhern submitted a formal complaint against the CDC on the grounds of gross misbehavior,

malfeasance, and fraud in its development of the 2016 opioid prescription guidelines, to the

department of HHS Office of the Inspector General, on August 25, 2018. On November 1, 2018,

he and over a hundred endorsers also submitted a petition urging HHS/CMS suspension of

Medicare Part D rule changes authorizing mandated soft and hard safety edits by insurance

providers as of January 1, 2019. Neither organization has responded to these petitions and

complaints in any way. Dr. Lawhern has also been informed in a follow-up telephone

conversation, the HHS/OIG will not respond to his formal complaint. He was advised to submit a

Freedom of Information Act requesting all department documents pertaining to the investigation;

even then, he should expect that no Office Inspector General (OIG) finding will be entered into

the records for at least six months following the petition.OJ)

       These organizational failures to act in good faith may reasonably be regarded as a

deliberate and intentional policy of stonewalling and denial of redress for grievances. As a result

of this stonewalling, the following comments by Dr. Richard Lawhern are provided as evidence

that the Chronic Pain Community and Professional Advocate Organizations have exhausted all

Administrative Procedures for Redress of Grievances:C3 1)

        (1) Managed medical exposure to opioid therapy is rarely associated with substance

        abuse in pain patients. Published CDC data reveal no cause-and-effect relationship

        between rates of physician prescriptions of opioids, versus rates of overdose-related



                                                                                      Page 23of34
Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 24 of 34 PageID #: 24




    mortality. NONE. The idea that over-prescribing caused our US opioid "crisis" is an

    urban myth invented out of thin air by CDC and DEA policy makers who didn't do their

    homework. Published demographics of addiction and chronic pain also contradict this

    urban myth. Chronic pain patients are almost never abusers, even if they become

    dependent on opioids for pain management.

    (2) Ample data also establish that medically managed opioid therapy is safe and effective

    for millions of pain patients for long periods. Though there are few long-term double-

    blind trials due to drop-outs of patients randomized to placebo, the Centers for Medicare

    and Medicaid Services acknowledge that -1.6 million patients (plus possibly similar

    numbers under private insurance) have been maintained on doses exceeding the 90

    morphine milligram equivalent daily dose safety threshold of the Guidelines, often for

    periods of several years. CDC has demonstrated no elevated mortality statistics among

    these patients. Seniors, in fact, have the lowest level of opioid overdose-related mortality

    from all sources, of any age group.

    (3) Publication of a massive systematic outcomes review in June 2018 by the US Agency

    for Healthcare Research and Quality reveals that there are no proven-safe alternative

    treatments that may safely be substituted for analgesic or anti-inflammatory therapy. No

    trials for non-invasive, non-pharmacological therapies have progressed beyond small-

    scale Phase I trials as additions (adjuncts) to usual therapy. The state of precision in the

    nearly 5,000 published trials reports is so abysmal that only 218 survived a careful

    quality review. These therapies may have a role as additions to medical therapy, but not

    as replacements. And they are most certainly not "preferable" as claimed by the CDC.




                                                                                    Page 24of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 25 of 34 PageID #: 25




      (4) The CDC Guideline writers ignored well-established literature on the metabolism of

      opioids in the human liver. Due to natural genetic variations in the expression of six liver

      enzymes, some people are poor metabolizers and others "hyper" metabolizers for up to

      90% of all medications. As confirmed by recent AMA resolutions, the high natural

      variability in minimum therapeutic dose levels between patients makes any effort to

      standardize dose levels or duration completely inappropriate on the part of legislators or

      regulators.

      (5) The only ethical response to this policy debacle must be an immediate withdrawal of

       the fatally flawed CDC document to correct its many biases, errors, distortions and

       omissions. State regulations and laws based on the document must also be repealed. The

       DEA must also be put on notice that in the absence of patient complaints or a

       documented pattern of hospital admissions or fatalities, it is grossly inappropriate to

       investigate individual doctors solely on the basis of the volume of medications that they

       prescribe. By contrast, it is essential that disproportionate patterns of opioid shipments to

       rural zip codes by major corporate distributors be investigated to detect the few

       remaining pill mills.

       In addition to Dr. Lawhern along with many other professionals and patients being

outspoken regarding the harsh outcomes of denying pain medications to patients when various

entities have misinterpreted and misapplied the CDC guidelines, the American Medical

Association (AMA) finally stepped up in November 2018.c3 2)

American Medical Association

       The AMA has approximately 217,490 members and is one of the largest lobbying groups

for medical professionals nationwide. At an interim meeting, the AMA adopted a series of



                                                                                       Page 25of34
 Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 26 of 34 PageID #: 26




resolutions calling for restraint and even a complete reversal for parts of the CDC Guidelines.

The resolution read as follows: c32l

       RESOLVED that our AMA affirms that some patients with acute or chronic pain can

       benefit from taking opioids at greater dosages than recommended by the CDC Guidelines

       for Prescribing Opioids for chronic pain and that such care may be medically necessary

       and appropriate.

       RESOLVED that our AMA advocate against the misapplication of the CDC Guidelines

       for Prescribing Opioids by pharmacists, health insurers, pharmacy benefit managers,

       legislatures, and governmental and private regulatory bodies in ways that prevent or limit

        access to opioid analgesia.

       RESOLVED that our AMA advocate that no entity should use MME thresholds as

        anything more than guidance, and physicians should not be subject to professional

       discipline, loss of board certification, loss of clinical privileges, criminal prosecution,

        civil liability, or other penalties or practice limitations solely for prescribing opioids at a

        quantitative level above the MME thresholds found in the CDC Guidelines for

        Prescribing Opioids.

Requested Actions of the Court

With all due respect, the plaintiff respectfully requests of the Court:

        1. Respectfully request of the Court that all Americans be allowed to join this litigation

            against the state of Missouri and the United States of America by submitting a

            "Motion to Join" with this case number. This request is essential considering the

            multitude of innocent Americans suffering from these archaic policies and everyone

            deserves the opportunity to redress grievances against the government. These



                                                                                        Page 26of34
Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 27 of 34 PageID #: 27




       policies, the CDC opioid prescribing guidelines version 1.0 , the VA/DoD opioid

       safety initiative version 3 .0, the VA Mission Act 2018, and all Federal and State

       legislation stemming from the same are in violation of the Fifth and Fourteenth

       Amendments as the acts perpetrated by the agencies named are discriminatory in

       nature and harmful (potentially deadly) to the American people and to veterans who

       suffer from Chronic Pain Disease or Intractable Pain Disease (inter alia the elderly,

       cancer patients, the disabled, minorities, and impoverished communities throughout

       America).

    2. By and through the order of the Court, the DEA will stop persecuting licensed

       medical professionals and his/her patients by accessing state and federal databases

       which contain private medical information protected by Health Insurance Portability

       and Accountability Act of 1996 thereby violating the Fourth Amendment.

    3. Pharmacy employees will no longer be allowed to use 'profiling' to determine who

       may or may not receive controlled medications. These employees do not have access

       to the patients' medical records. These "policies" have been implemented by CEOs

       and crisis legislators indoctrinated by media hysteria regarding drug overdose deaths

       caused by illicit opioids and other drug use; not the legal medicinal use prescribed by

        appropriately trained physicians. In essence, these are a reincarnation of

       discriminatory laws of the late 19th century except these policies target patients: the

       elderly, cancer patients, disabled, minorities, especially African Americans, and the

       lower socioeconomic consumers. Our pharmacists and technicians have too many

       years working diligently to perfect their skills to suddenly be placed in a position of

       judge, jury, and executioner.



                                                                                     Page 27of34
Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 28 of 34 PageID #: 28




    4. The Administrative Procedure Act gives the Judiciary Branch oversight on

       government agencies (VA, CDC, FDA, DEA, et cetera), to ensure the policies and

       rules they make are in the best interest for all Americans. These policies are

       violations of our Bill of Rights and International Treaties signed and ratified by the

       United States thus providing Jurisdiction within the Federal Courts to protect

       American citizens from abuses by these agencies, the Constitutional violations and

       criminal acts by an overzealous Legislative Branch.




                                          Respectfully




                                          Plaintiff
                                          Pro Se:~---------------
                                          This the _ _ _ _ day of _ _ _ _ _ _ _ 2019
                                          Address:
                                          Deborah Toucheshawks
                                          11410 Moss Oak Rd
                                          Sullivan, Missouri 63080
                                          573 268 1646




                                                                                  Page 28 of34
    Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 29 of 34 PageID #: 29




                                  Certificate of Service
       I, Deborah Toucheshawks, the plaintiff, certify that a true and correct copy of the
forgoing complaint was served on the following persons by placing the documents in the United
.
States Postal Service with sufficient postage affixed this _ _ _ _ o f - - - - - - - 2019.

United States of America
Acting U.S. Attorney General Matthew G. Whitaker
CIO Assistant Attorney General for Administration
U.S. Department of Justice
Justice Management Division
950 Pennsylvania Avenue, NW
Room 1111
Washington, DC 20530

State of Missouri
State of Missouri Attorney General Eric Schmitt
Missouri Attorney General's Office
Supreme Court Building
207 W. High St.
P.O. Box 899
Jefferson City, MO 65102
573-751-3321


                                           Respectfully




                                            Plaintiff
                                            Pro Se:~~~~~~~~~~~~~~~-

                                            Thisthe _ _ _ _ dayof _ _ _ _ _ _ 2019

                                            Address:
                                            Deborah Toucheshawks
                                            11410 Moss Oak Rd
                                            Sullivan, Missouri 63080
                                            573 268 1646




                                                                                 Page 29of34
Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 30 of 34 PageID #: 30




                                   Research Citations

 1. Biennial Report of the Director; Chapter 3, Research in Diseases, Disorders, and Health
    Conditions. Chronic Diseases and Organ Systems. As required by Section 104 of the NIH
    Reform Act (Pub. L. No. 109-482). Last accessed December 28, 2018
    https ://report.nih. gov/biennialreport 10-1 l/chapter3/4 NIH Chronic Diseases .html
 2. Generation Rx: The Abuse of Prescription and Over-the-Counter Drugs. Subcommittee
    on Crime and Drugs. March 12, 2008
    https://www.judiciary.senate.gov/meetings/generation-rx the-abuse-of-prescription-and-
    over-the-counter-drugs
 3. Why Untreated Chronic Pain is a Medical Emergency: Alex DeLuca, M.D., FASAM,
    MPH; Written testimony submitted to the Senate Subcommittee on Crime and Drugs
    regarding the "Gen Rx: Abuse of Prescription and OTC Drugs" hearing; 2008-03-08.
    https://edsinfo.wordpress.com/2015/04/15/why-untreated-chronic-pain-is-a-medical-
    emergency/
 4. Severe chronic pain is associated with increased 10 year mortality. A cohort record
    linkage study. Nicola Torrance, Alison M. Elliott, Amanda J. Lee, Blair H. Smith. Eur J
    Pain. 2010 Apr; 14(4): 380-386. Published online 2009 Sep
    1. doi: 10.1016/j.ejpain.2009.07.006
    https://www.ncbi.nlm.nih.gov/pubmed/19726210
 5. Severe Pain Predicts Greater Likelihood of Subsequent Suicide. Mark A. Ilgen, Kara
    Zivin, Karen L. Austin, Amy S. B. Bohnert, Ewa K. Czyz, Marcia Valenstein, and Amy
    M. Kilbourne. Suicide and Life-Threatening Behavior. December 2010, Vol. 40, No. 6:
    pp. 597-608
    https://guilfordjournals.com/doi/abs/10.1521/suli.2010.40.6.597
 6. National Rx Drug Abuse & Heroin Summit. April 2018. VA Data about Rx Opioids and
    Overdose and Suicide: Clinical Implications. Ajay Manhapra, MD, Stefan Kertesz, MD,
    Elizabeth Oliva, PhD, Friedhelm Sandbrink, MD. April 4, 2018.
     https://vendome.swoogo.com/2018-rx-summit/session/43590/va-data-about-rx-opioids-
     and-overdose-and-suicide-clinical-implications




                                                                                 Page 30of34
Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 31 of 34 PageID #: 31




 7. Letter dated December 18, 2015: 114th Congress. House of Representatives. Committee
     on Oversight & Government Reform. Jason Chaffetz (R-UT), Chairman: Addressed to
     Thomas Frieden, M.D. Director. Centers for Disease Control and Prevention.
     https ://static l .squarespace.com/static/54d50ceee4b05797b34869cf/t/5 678d8b3 2399a3 acd
     193637d/1450760371230/Jordan-Meadows-Cartwright-Connolly-to-Frieden-CDC-
     FACA-due-J an.-5 .pdf
 8. Congress Investigating CDC's Opioid Guidelines. December 22, 2015. Pat Anson,
     Editor. Pain News Network.
     https://www.painnewsnetwork.org/stories/2015/12/21/congress-investigating-cdcs-
     opioid-guidelines
 9. Addiction Treatment Forum. Congress Investigating CDC's Opioid Guidelines. January
     4, 2016. Staff.
     http://atforum.com/2016/0 l/congress-i nvesti gating-cdc-opioi ct-guidelines/
  10. VA to Adopt CDC Opioid Guidelines. December 21, 2015. Pat Anson, Editor. Pain News
     Network.
     https://www.painnewsnetwork.org/stories/2015/ 12/21/va-to-adopt-cdc-opioid-guidelines
  11. Summary: Consolidated Appropriations Act of 2016. Vice Chairwoman, Barbara A.
     Mikulski. December 16, 2015
     https://www .appropriations.senate.gov/imo/media/doc/12.16. l 5%20FY 16%20FC%20om
     nibus%20summary.pdf
  12. VA/DoD Clinical Practice Guideline for Opioid Therapy for Chronic Pain, 2016, Version
     3.0. Published February 2017.
     https://www.healthquality.va.gov/guidelines/Pain/cot/V ADoDOTCPG022717.pdf
  13. The VA Mission Act 2018 (VA Maintaining Systems and Strengthening Integrated
     Outside Networks Act). June 2018.
     https://veterans.house.gov/uploadedfiles/va mission act summary.pdf
  14. National Alliance for Model State Drug Laws. Types of Authorized Recipients - Law
     Enforcement and Judicial Officials Research current through May 2016. Grant No.
     Gl5990NDCP03A, awarded by the Office of National Drug Control Policy.
     http://www.namsdl.org/library/8E9 A91A2-CDOB-7E3A-3E24D8CBAC438A 16/#page99



                                                                                     Page 31of34
Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 32 of 34 PageID #: 32




 15. VA Releases National Suicide Data Report. Analysis Part of VA's Comprehensive
    Examination of More Than 55 Million Death Records. June 18, 2018
    https ://www.va.gov/opa/pressrel/pressrelease.cfm?id=4074
 16. VA's National Suicide Data Report, June 18, 2018: Updated September 2018. VA
    National Suicide Data Report 2005-2016 Office of Mental Health and Suicide Prevention
    September 2018.
    https://www.mentalhealth.va.gov/docs/data-
    sheets/OMHSP National Suicide Data Report 2005-2016 508.pdf
 17. Battle With Pain: VA doctors freely handed out pain medications to veterans for years.
    Then they stopped. The results have sometimes turned tragic. Story by Mark Brunswick,
    Photographs by Brian Peterson Star Tribune, July 12, 2015. Last accessed 01/07/2017
    http://www.staitribune.com/cut-off-veterans-struggle-to-live-with-va-s-new-painkiller-
    policy/3l122576 l/
 18. Suicide rising across the US. More than a mental health concern. National Center for
    Injury Prevention and Control. June 7, 2018
    https://www.cdc.gov/vitalsigns/suicide/index.html
 19. HHS.GOV/Opioids: What is the U.S. Opioid Epidemic? September 19, 2018
    https ://www.hhs.gov/opioids/about-the-epidemic/index.html
 20. New CDC Overdose Study Reduces Role of Pain Meds. December 26, 2016. Pat Anson,
    Editor. Pain News Network. Last accessed:
    https://www.painnewsnetwork.org/stories/2016/12/26/new-cdc-overdose-study-reduces-
    role-of-pain-meds
 21. Lies, Damned Lies, and Overdose Statistics. July 17, 2016. Pat Anson, Editor. Pain News
    Network. Last accessed:
    https ://www.painnewsnetwork.org/stories/2016/7I17/lies-damned-lies-and-overdoses
 22. Centers for Disease Control and Prevention: Understanding the Epidemic. December 19,
    2018
     https ://www.cdc.govI drugoverdose/epidemic/
 23. Centers for Disease Control and Prevention: Understanding the Epidemic. December 19,
     2018
     https://www.cdc.gov/drugoverdose/epidemic/


                                                                                 Page 32of34
Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 33 of 34 PageID #: 33




 24. Drugs Most Frequently Involved in Drug Overdose Deaths: United States, 2010-2014.
    Warner M, Trinidad JP, Bastian BA, Minino AM, Hedegaard H. National Vital Statistics
    Reports. Volume 65, Number 10, December 20, 2016.
    https://www .cdc.gov/nchs/data/nvsr/nvsr65/nvsr65 1O.pdf
 25. Methadone Diversion, Abuse, and Misuse: Deaths Increasing at Alarming Rate.
    Publication Date: November 16, 2007.
    https://www.justice.gov/archive/ndic/pubs25/25930/index.htm
 26. Clinical Guidelines & Procedures for the Use of Methadone in the Maintenance
    Treatment of Opioid Dependence. 4.7 Diversion of methadone. Published August 2003.
    http://www.health.gov.au/internet/publications/publishing.nsf/Content/drugtreat-pubs-
    meth-toc-drugtreat-pubs-meth-s4-drugtreat-pubs-meth-s4-4.7
 27. Drugs Most Frequently Involved in Drug Overdose Deaths: United States, 2011-2016.
    Holly Hedegaard, M.D., M.S.P.H., and Brigham A. Bastian, B.S., National Center for
    Health Statistics; James P. Trinidad, M.P.H., M.S., U.S. Food and Drug Administration;
    Merianne Spencer, M.P.H., and Margaret Warner, Ph.D., National Center for Health
    Statistics. National Vital Statistics Reports. Volume 67, Number 9 December 12, 2018
    https://www.cdc.gov/nchs/data/nvsr/nvsr67/nvsr67 09-508.pdf
 28. Study: Suboxone Usually Fails To Stop Opioid Use. February 23, 2017. Pat Anson,
    Editor. Pain News Network.
    https://www.painnewsnetwork.org/stories/2017/2/23/study-suboxone-usuall y-fails-to-
    stop-opioid-use
 29. Progress and Problems: Government Scientists Report on Scientific Integrity at Four
    Agencies (2015). Appendix D: Open-ended Responses regarding CDC. Union of
    Concerned Scientists: Science for a Healthy Planet and Safer World.
    https://www.ucsusa.org/sites/default/files/attach/201511O/ucs-scientist-survey-2015-
    appendix-d. pdf
                                                             -
 30. Progress and Problems: Government Scientists Report on Scientific Integrity at Four
    Agencies (2015). Union of Concerned Scientists: Science for a Healthy Planet and Safer
    World.
     https://www.ucsusa.org/center-science-and-democracy/promoting-scientific-
     integrity/progress-and-problems#.XCvSR 1xKjbO


                                                                                Page 33of34
Case: 4:19-cv-00242-CDP Doc. #: 1 Filed: 02/15/19 Page: 34 of 34 PageID #: 34




 31. Richard A "Red" Lawhern PhD. CPP Advocate & Researcher. Public petition comments
    filed with HHS/CMS on November 1, 2018.
 32. AMA: 'Inappropriate Use' of CDC Guideline Should Stop. November 14, 2018. Pat
    Anson, Editor. Pain News Network.
    https://www.painnewsnetwork.org/stories/2018/ 11/ 14/ama-call s-for-misapplication-of-
    cdc-opioid-guideline-to-end?rq=ama%20resolutions




                                                                               Page 34of34
